         Case 6:15-cv-01517-AA      Document 464   Filed 03/17/21   Page 1 of 8




JULIA A. OLSON (OR Bar 062230)                ANDREA K. RODGERS (OR Bar 041029)
julia@ourchildrenstrust.org                   andrea@ourchildrenstrust.org
Our Children’s Trust                          Our Children’s Trust
1216 Lincoln Street                           3026 NW Esplanade
Eugene, OR 97401                              Seattle, WA 98117
Tel: (415) 786-4825                           Tel: (206) 696-2851

PHILIP L. GREGORY (pro hac vice)
pgregory@gregorylawgroup.com
Gregory Law Group
1250 Godetia Drive
Redwood City, CA 94062
Tel: (650) 278-2957

Attorneys for Plaintiffs




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON




KELSEY CASCADIA ROSE JULIANA;                 Case No.: 6:15-cv-01517-AA
XIUHTEZCATL TONATIUH M., through his
Guardian Tamara Roske-Martinez; et al.,
                                              OPPOSITION TO DEFENDANTS’
                Plaintiffs,                   MOTION FOR EXTENSION OF TIME
                                              TO RESPOND TO PLAINTIFFS’
v.                                            MOTION FOR LEAVE TO FILE AN
                                              AMENDED COMPLAINT (ECF No. 462)
The UNITED STATES OF AMERICA; et al.,
                                              Pursuant to Fed. R. Civ. P. 16
                Defendants.
             Case 6:15-cv-01517-AA      Document 464       Filed 03/17/21     Page 2 of 8




                                        INTRODUCTION

         Plaintiffs oppose Defendants’ motion for an extension of time to respond to Plaintiffs’

motion for leave to amend their complaint because Plaintiffs have an impending deadline to file

a Petition for Writ of Certiorari in the Supreme Court if their amended complaint is not accepted

by this Court. Any additional time constraints on that important petition are prejudicial to

Plaintiffs. Further, the primary reason Defendants give to extend time is so that counsel can

consult with his clients, but counsel has made clear that Defendants have already decided their

position to oppose Plaintiffs’ Motion to Amend and that position will not change.

                                           ARGUMENT

   I.         Legal Standard for Motion for Extension of Time

         Defendants’ Motion for Extension is governed by Federal Rule of Civil Procedure 6(b):

“[w]hen an act may or must be done within a specified time, the court may, for good cause,

extend the time.” Fed. R. Civ. P. 6(b)(1). Under this Court’s Local Rules, LR 16-3(a), Motions to

Change or Extend Court-Imposed Deadlines, provides:

        Unless provided by LR 16-2(b), objections to any court-imposed deadline must be

        raised by motion and must:

        1.       Show good cause why the deadlines should be modified.

        2.       Show effective prior use of time.

        3.       Recommend a new date for the deadline in question.

        4.       Show the impact of the proposed extension on other existing deadlines,

         settings, or schedules.




OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                          1
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
         Case 6:15-cv-01517-AA         Document 464       Filed 03/17/21     Page 3 of 8




       II.     Defendants Have Failed to Establish Good Cause to Extend the Time

       This Motion should be denied because Defendants fail to satisfy their burden as to several

of the requirements under the Local Rules.

       1.      Defendants have failed to show good cause why the March 23 deadline
               should be modified.

       On March 5, immediately after the Ninth Circuit issued the mandate, counsel for

Plaintiffs began the process of meeting and conferring via telephone about their Motion to

Amend. Olson Dec., ¶ 2. Counsel met and conferred via telephone on March 5 and March 8

(regarding Plaintiffs’ Motion to Amend) and again on March 11 (regarding Defendants’ Motion

for Extension). Olson Dec., ¶¶ 2-3. On March 9, Defendants were served with a copy of

Plaintiffs’ Motion to Amend. Normally, Defendants’ response is due on March 23. In their

Motion for Extension, counsel gives two reasons for requesting an extension: consultation and

professional obligations. Neither reason satisfies the basic requirement for “good cause.”

       a.      Consultation: Defendants primarily ground their Motion for Extension in the

supposed “need to consult with and solicit feedback from all of the named Defendants.” Doc.

463 at 2, ¶ 5. However, during the March 8 meet and confer concerning Plaintiffs’ Motion to

Amend, counsel for Defendants stated that Defendants opposed Plaintiffs’ Motion. Olson Dec.,

¶ 3. Counsel for Defendants reiterated this position in the March 11 meet and confer. Id. In fact,

on March 11, counsel for Defendants stated he would advise his clients to oppose the Motion to

Amend and did not believe consultation will result in a change of position. Olson Dec., ¶ 3.

Further, at no point during any meet and confer was there any qualification that counsel needed

to review the decision to oppose the Motion to Amend with any “of the named Defendants.”




OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                            2
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
         Case 6:15-cv-01517-AA          Document 464        Filed 03/17/21      Page 4 of 8




       Responding to Plaintiffs’ Motion to Amend does not require a motion to dismiss under

Fed. R. Civ. P. 12(b)(6) nor does it require Defendants to answer every paragraph of the

complaint. Moreover, Plaintiffs’ proposed amendments are limited in scope and thus

Defendants’ concern that the complaint is over 300 paragraphs is irrelevant for purposes of

responding to the Motion to Amend, especially when most of the paragraphs remain the same. In

fact, under the Federal Rules, courts consider four factors when determining whether leave to

amend should be granted: i) prejudice to the opposing party; ii) bad faith; iii) futility of

amendment; and iv) undue delay. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Eminence

Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Not one of these factors

requires consultation with the Defendant agencies and, unsurprisingly, Defendants do not argue

that consultation is necessary in order to determine whether and how to oppose Plaintiffs’

Motion to Amend. The Motion for Extension does not contain a statement by counsel that there

is a good faith basis to assert Defendants will consider making a different decision and not

oppose Plaintiffs’ Motion to Amend.

       Defendants’ “consultation” is not “good cause” to grant an extension as counsel for

Defendants have been quite clear: modifying the briefing deadlines to allow consultation will not

result in a change in position. Based on their own statements, Defendants fully intend to oppose

Plaintiffs’ Motion to Amend.

       b.      Professional Obligations:       Defendants have four trial attorneys working on this

matter and other DOJ attorneys communicating with the Defendant agencies. Olson Dec., ¶¶ 4,

6-7. Given there are four attorneys assigned to the trial court, counsel only identify two

obligations among the four attorneys over the two-week briefing window between March 9 and

March 23. Doc. 463 at 3, ¶ 8. Counsel does not state that the additional time requested is
OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                          3
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
         Case 6:15-cv-01517-AA         Document 464        Filed 03/17/21     Page 5 of 8




necessary for the four attorneys to prepare a brief in opposition to the Motion to Amend; rather

counsel needs this time for “the effort to coordinate with the Defendant agencies.” Doc. 463 at 3,

¶ 8. As established above, that consultation effort is a red herring because Defendants have

announced their decision to oppose Plaintiffs’ Motion to Amend.

       2.      There is no good cause based on effective prior use of time.

       Defendants completely fail to provide any information about how they have used the ten

days from March 5 (when Defendants first learned that Plaintiffs would be moving to amend) to

March 15 (when Defendants filed their Motion for Extension). The Motion for Extension is

silent about “effective prior use of time.” For example, there is no evidence that counsel has even

tried to consult with each of the Defendants, let alone that counsel have been unable to do so.

Therefore, Defendants fail to establish there has been an “effective prior use of time.”

       3.      Defendants fail to show the impact of the proposed extension on other
               existing deadlines, settings, or schedules.

       The Motion for Extension fails to set forth any analysis about “the impact of the proposed

extension on other existing deadlines, settings, or schedules.” For example, there is no statement

about the prejudice Plaintiffs identified in the parties’ meet and confer session. As more fully set

forth in the Olson Declaration, Plaintiffs are under time constraints in needing a prompt decision

on their Motion to Amend because, should this Court deny amendment, Plaintiffs must move

forward on their Petition for a Writ of Certiorari to the Supreme Court, due on July 12. Olson

Dec., ¶ 5. Plaintiffs considered moving to expedite their Motion to Amend in light of that July 12

deadline and forewent that motion in order to allow Defendants two weeks to respond, and the

Court time to carefully review the briefing. Id. However, because there is no guarantee on when




OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                          4
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
         Case 6:15-cv-01517-AA          Document 464       Filed 03/17/21      Page 6 of 8




this Court will rule on the Motion to Amend, additional delay will put Plaintiffs in a difficult

situation with the July 12 Supreme Court deadline approaching.

       Further, since the new administration took office, counsel for Plaintiffs have actively

been attempting to determine the position of Defendants on this litigation. On January 20, 2021,

counsel for Plaintiffs sent a letter to the Department of Justice (DOJ) asking for a meeting with

the relevant decision-makers in the new administration about this case to see if their defense of

the case and legal position on standing might change. Olson Dec., ¶ 6; see Exhibit A. Several

days later, counsel for Plaintiffs sent a follow-up letter after President Biden signed his

Executive Order on Tackling the Climate Crisis, again asking for a meeting with decision-

makers and our clients to discuss the case going forward. Olson Dec., ¶ 7; see Exhibit B. Counsel

for Plaintiffs understand these communications have been forwarded to the relevant decision-

makers. Olson Dec., ¶ 7.

       Nonetheless, Plaintiffs have been greeted with silence by this new administration,

notwithstanding the fact that, in dozens of other climate and environmental cases in the federal

courts, the DOJ has promptly filed papers to reverse the position of the prior administration and

met with plaintiffs bringing those cases. Olson Dec., ¶ 8. While these Youth Plaintiffs continue

to welcome these requested meetings and discussions, Plaintiffs are not inclined to agree to any

further delays in this nearly six-year-old case, if the new administration gives Plaintiffs no

indication that it will do anything differently procedurally or substantively than the position of

the prior administration. Id.

       4.      Further delay will cause substantial prejudice to Plaintiffs.

       As this Court is well aware, these Youth Plaintiffs are suffering increasing personal harm

(such as the worsening heat, drought, and wildfires each year in the West while fossil fuel
OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                            5
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
         Case 6:15-cv-01517-AA          Document 464        Filed 03/17/21     Page 7 of 8




reliance remains at 80% of our nation’s energy system) and this two-year delay on interlocutory

appeal has cost more time and caused more harm. The delays and departures from normal

litigation practice imposed on these young people have been unprecedented. Plaintiffs believe

the time for procedural delay has passed; the time for trial is now.

       This Motion for Extension is another example of Defendants continually seeking to delay

resolution of this case on the merits. Plaintiffs have been consistent throughout this litigation:

they want to commence trial as quickly as possible. See, e.g., Doc. 119 (“Given the urgency of

the climate crisis and in light of the well-publicized fact that the Federal Defendants are acting

now to accelerate fossil fuel development, Plaintiffs are prepared to promptly complete

discovery and will be ready for a court trial on November 6, 2017.”). For over five years,

Plaintiffs have expeditiously responded to Defendants’ copious motions, petitions, applications,

and appeals. Plaintiffs have acted with a sense of urgency throughout this case. Any undue delay

has been and is due to Defendants’ “repeated efforts to bypass normal litigation procedures” and

not a result of Plaintiffs’ conduct. See Judge Friedland’s dissent from granting Defendants’

petition for permission to appeal pursuant to 28 U.S.C. § 1292(b) in Case No. 18-80176. Doc. 8-

2, n.1. Plaintiffs will be prejudiced if Defendants can continue to delay this case by presenting

procedural hurdles not supported by the evidence.

                                          CONCLUSION

       For the forgoing reasons, this Court should deny Defendants’ request for an additional

two weeks. Normally, Plaintiffs believe that parties and their counsel should grant reasonable

extensions of time to each other where appropriate, and Plaintiffs have done so throughout the

course of this case. That is not the occasion with this request. There is no evidence supporting an

extension based on the necessary factors under the Federal Rules or the Local Rules that would
OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                            6
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
        Case 6:15-cv-01517-AA         Document 464        Filed 03/17/21     Page 8 of 8




outweigh the substantial prejudice to Plaintiffs of more delay, especially in light of the upcoming

deadline in the Supreme Court. This Motion for Extension should be denied.



DATED this 17th day of March, 2021.
                                                  /s/ Julia A. Olson________________
                                                  JULIA A. OLSON (OR Bar 062230)
                                                  julia@ourchildrenstrust.org
                                                  Our Children’s Trust
                                                  1216 Lincoln Street
                                                  Eugene, OR 97401
                                                  Tel: (415) 786-4825

                                                  PHILIP L. GREGORY (pro hac vice)
                                                  pgregory@gregorylawgroup.com
                                                  Gregory Law Group
                                                  1250 Godetia Drive
                                                  Redwood City, CA 94062
                                                  Tel: (650) 278-2957

                                                  ANDREA K. RODGERS (OR Bar 041029)
                                                  andrea@ourchildrenstrust.org
                                                  Our Children’s Trust
                                                  3026 NW Esplanade
                                                  Seattle, WA 98117
                                                  Tel: (206) 696-2851

                                                  Attorneys for Plaintiffs




OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO                                         7
RESPOND TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED
COMPLAINT; 6:15-cv-01517-AA
